            Case: 1:19-cv-00163-DCN Doc #: 1 Filed: 01/22/19 1 of 6. PageID #: 1




 1                              UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
 2

 3
     MONICA NORTON,                                ) Case No.
 4                                                 )
                   Plaintiff,                      )
 5                                                 ) PLAINTIFF’S COMPLAINT AND
           v.                                      ) DEMAND FOR JURY TRIAL
 6                                                 )
     CAPITAL ONE BANK (USA), N.A.,                 )
 7                                                 )
                   Defendant.                      )
 8                                                 )

 9

10                                           COMPLAINT

11
           MONICA NORTON (“Plaintiff”), by her attorneys, alleges the following against
12
     CAPITAL ONE BANK (USA), N.A. (“Defendant”):
13
        1. Plaintiff brings this action on behalf of herself individually seeking damages and any other
14
           available legal or equitable remedies resulting from the illegal actions of Defendant, in
15

16         negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

17         telephone in violation of the Telephone Consumer Protection Act (hereinafter “TCPA”),

18         47 U.S.C. § 227 et seq.

19                                   JURISDICTION AND VENUE
20      2. Defendant conducts business in the state of Ohio, and therefore, personal jurisdiction is
21
           established. Venue is proper pursuant to 28 U.S.C. 1391(b)(2).
22
        3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
23
           Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and
24
           state courts have concurrent jurisdiction over private suits arising under the TCPA.
25



                                                   -1-

                                         PLAINTIFF’S COMPLAINT
         Case: 1:19-cv-00163-DCN Doc #: 1 Filed: 01/22/19 2 of 6. PageID #: 2



     4. Venue is proper in the United States District Court for the Northern District of Ohio
 1
        pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a
 2

 3      substantial part of the events or omissions giving rise to the herein claims occurred, or a

 4      substantial part of property that is the subject of the action is situated within this District.

 5                                            PARTIES

 6   5. Plaintiff is a natural person residing in the county of Lorain, in the city of Lorain, Ohio.
 7   6. Defendant is a corporation doing business in the State of Ohio and is a Virginia corporation
 8
        with its principal place of business located in McLean, Virginia.
 9
     7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,
10
        officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
11
        subrogees, representatives and insurers.
12
                                   FACTUAL ALLEGATIONS
13
     8. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged
14

15
        debts owed by Plaintiff.

16   9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (440)

17      714-79XX.

18   10. Defendant places collection calls to Plaintiff from phone numbers including, but not

19      limited to, (800) 955-6600
20   11. Per its prior business practices, Defendant’s calls were placed with an automated telephone
21
        dialing system (“auto-dialer”).
22
     12. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §
23
        227(a)(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt
24
        allegedly owed by Plaintiff, MONICA NORTON.
25



                                                  -2-

                                       PLAINTIFF’S COMPLAINT
         Case: 1:19-cv-00163-DCN Doc #: 1 Filed: 01/22/19 3 of 6. PageID #: 3



     13. Defendant’s calls constituted calls that were not for emergency purposes as defined by 47
 1
        U.S.C. § 227(b)(1)(A).
 2

 3   14. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

 4      service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §

 5      227(b)(1).

 6   15. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
 7      automatic telephone dialing system or an artificial or prerecorded voice on her cellular
 8
        telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 9
     16. On May 22, 2018, at or around 10:22 a.m. Pacific Standard Time, Plaintiff called into
10
        Defendant’s company at phone number (800) 955-6600. Plaintiff spoke with Defendant’s
11
        female representative “Pricilla” and requested that Defendant cease calling Plaintiff’s
12
        cellular phone.
13
     17. During the conversation on May 22, 2018, Plaintiff gave Defendant her social security
14

15
        number to assist Defendant in accessing her account before asking Defendant to stop

16      calling her cell phone (440) 714-79XX.

17   18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone

18      and/or to receive Defendant’s calls using an automatic telephone dialing system in her

19      conversation with Defendant’s representative on May 22, 2018.
20   19. Despite Plaintiff’s request, Defendant placed another collection call to Plaintiff on May
21
        23, 2018.
22
     20. Defendant continued to place collection calls to Plaintiff through September 20, 2018.
23

24

25



                                                 -3-

                                       PLAINTIFF’S COMPLAINT
           Case: 1:19-cv-00163-DCN Doc #: 1 Filed: 01/22/19 4 of 6. PageID #: 4



       21. Despite Plaintiff’s repeated request that Defendant cease placing automated collection
 1
          calls, Defendant placed at least one hundred and thirty-one (131) automated calls to
 2

 3        Plaintiff’s cell phone.

 4                        FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 5                             47 U.S.C. § 227

 6
       22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
 7
          forth above at Paragraphs 1-21.
 8
       23. The foregoing acts and omissions of Defendant constitute numerous and multiple
 9

10        negligent violations of the TCPA, including but not limited to each and every one of the

11        above cited provisions of 47 U.S.C. § 227 et seq.

12     24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is

13        entitled to an award of $500.00 in statutory damages, for each and every violation,
14        pursuant to 47 U.S.C. §227(b)(3)(B).
15
       25. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
16

17                     SECOND CAUSE OF ACTION
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
18                         PROTECTION ACT
                          47 U.S.C. § 227 et. seq.
19
       26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
20
          forth above at Paragraphs 1-21.
21
       27. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing
22
          and/or willful violations of the TCPA, including but not limited to each and every one of
23
          the above cited provisions of 47 U.S.C. § 227 et seq.
24

25



                                                    -4-

                                         PLAINTIFF’S COMPLAINT
            Case: 1:19-cv-00163-DCN Doc #: 1 Filed: 01/22/19 5 of 6. PageID #: 5



        28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
 1
           Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every
 2

 3         violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 4      29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

 5

 6
                                         PRAYER FOR RELIEF
 7
           WHEREFORE, Plaintiff, MONICA NORTON, respectfully requests judgment be
 8
     entered against Defendant, CAPITAL ONE BANK (USA), N.A. for the following:
 9
                                        FIRST CAUSE OF ACTION
10
        30. For statutory damages of $500.00 multiplied by the number of TCPA violations alleged
11
           herein, $65,500.00;
12
        31. Actual damages and compensatory damages according to proof at time of trial;
13
                                      SECOND CAUSE OF ACTION
14
        32. For statutory damages $1,500.00 multiplied by the number of TCPA violations alleged
15         herein, $196,500.00;
16      33. Actual damages and compensatory damages according to proof at time of trial;
17                                    ON ALL CAUSES OF ACTION
18      34. Actual damages and compensatory damages according to proof at time of trial;
19      35. Costs and reasonable attorneys’ fees;
20      36. Any other relief that this Honorable Court deems appropriate.
21                                      JURY TRIAL DEMAND
22
        37. Plaintiff demands a jury trial on all issues so triable.

23
                                                    RESPECTFULLY SUBMITTED,
24

25



                                                     -5-

                                          PLAINTIFF’S COMPLAINT
        Case: 1:19-cv-00163-DCN Doc #: 1 Filed: 01/22/19 6 of 6. PageID #: 6




 1   DATED: January 11, 2019

 2                               The Law Offices of Peter Cozmyk
 3
                                 By: /s/_Peter Cozmyk_______
 4                               Attorney for Plaintiff
                                 Peter Cozmyk
 5                               COZMYK LAW OFFICES, LLC
                                 6100 Oak Tree Blvd., Ste. 200
 6                               Independence, OH 44131
                                 P: (877) 570-4440 F: (216) 485-2125
 7                               E: Pcozmyk@cozmyklaw.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        -6-

                               PLAINTIFF’S COMPLAINT
